DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 10/29/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 was filed after the mailing date of the Non-Final Office Action on 08/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest a method for forming a semiconductor device comprising forming a barrier metal layer in direct contact with a first contact and a dielectric barrier layer, wherein the first contact is formed in an interlevel dielectric (ILD) layer, the barrier metal layer includes extensions over a portion of the dielectric barrier layer, the source layer is in direct contact with the barrier metal layer, and the extensions of the barrier metal layer are between the source layer and the dielectric barrier layer in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest a method for forming a semiconductor device comprising forming a barrier metal layer protruding through a dielectric barrier layer to the first contact with extensions over a portion of an interlevel dielectric (ILD) layer, and interfacing the barrier metal layer between the polycrystalline material of the drain layer and the first contact, the barrier metal layer covering a portion of a dielectric barrier layer deposited at an interface between front end of the line structures and the semiconductor device in combinations with other claim limitations as required by claim 6.
The search of the prior art does not disclose or reasonably suggest a method for forming a semiconductor device comprising forming a cross bar grid including first lines and second lines 
The dependent claims 2-5, 7-10, and 12-19 are allowable by virtue of the dependence upon the claims 1, 6, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891